Citation Nr: 0607442	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-35 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
cervical disc extrusion, status post anterior fusion.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected cervical disc extrusion is manifested by more than 
subjective complaints of cervical back pain, or with forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or a combined range of motion not 
greater than 170 degrees, or severe muscle spasm or guarding 
resulting in abnormal gait, scoliosis, reversed lordosis, or 
abnormal kyphosis.  No compensable radicular changes or 
neurological findings are currently demonstrated.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for cervical disc extrusion, status post anterior 
fusion, are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.27, 
4.71a Diagnostic Code (DC) 5290 (2002) (effective prior to 
September 26, 2003); 38 C.F.R. § 4.71a, DC 5237 (2005) 
(effective September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records are negative for neck and back 
injuries.

Post-service, private medical records dated August 2002 show 
the veteran underwent physical therapy for severe radiating 
upper thoracic pain.  Diagnostic studies revealed mild-
moderate diffuse disc protrusion with bilateral uncovertebral 
spurring, contributing to foraminal stenoses, and included an 
impression of left-sided disc extrusion at the C6-C7 position 
on the spine.  He was treated with Percocet.

In October 2002, private medical records of G.R.C., M.D., a 
neurosurgeon, reveal that the veteran was diagnosed with 
left-sided cervical radiculopathy.  A magnetic resonance 
image (MRI) scan revealed a large disc herniation at C6-C7 on 
the left side of the spine.  Dr. G.R.C. noted the veteran had 
limited range of motion in the neck.  A neurological exam was 
consistent with C7 radiculopathy on the left side with 
depressed triceps jerk reflex and weakness in the triceps 
muscle.  Sensory changes in the C7 distribution were noted on 
the left side.  No long tract findings were noted.  According 
to the October 2002 surgery report, surgery was undertaken 
because of left-sided C7 radiculopathy, C6-C7 disc 
herniation, and discogenic neck pain.  A titanium plate was 
inserted at the juncture of C6 and C7.  A record in late 
October 2002 reveals the veteran's wound healed well, his 
voice was strong, there were no swallowing difficulties, and 
his left upper arm radiculopathy was largely resolved.

In a November 2002 medical record, Dr. G.R.C. reported the 
veteran had no swallowing or voice difficulties one month 
after surgery, and that his left upper extremity pain, 
numbness and tingling sensations were resolved.  Minimal neck 
and shoulder discomfort were noted.  The veteran returned to 
work without encountering any significant problems.

The veteran, who was 40 years old, underwent a VA examination 
in October 2003.  The examiner did not have access to the 
claims file.  However, the veteran brought copies of his 
service medical records to the exam.  According to the 
examination report, the veteran developed cervical pain 
within a week of discharge from the service.  At the time of 
the VA examination, the veteran said he had minimal neck and 
shoulder discomfort, but reported limited range of motion for 
his neck and numbness in the right hand and arm with left arm 
adduction above 80 degrees to 90 degrees.  There was no 
numbness in the neutral position.  The veteran was treated 
with an occasional Percocet at night.  He had returned to 
work and did not have any significant problems at home.  

On examination, range of motion of the veteran's cervical 
spine was flexion to 40 degrees, extension to 30 degrees, 
right lateral flexion to 40 degrees, left lateral flexion to 
30 degrees, and right and left rotation to 40 degrees.  His 
upper arm strength was essentially normal (5/5), and sensory 
in both upper arms was essentially normal.  A scar on the 
anterior neck was noted without any evidence of infection or 
inflammation.  No soft tissue or bony deformities were noted 
on palpation.  Deep tendon reflexes of the biceps and triceps 
were brisker than average (3+), as were both knee reflexes.  
It was noted that a postoperative MRI of the veteran's back 
in January 2003 showed the anterior C6-C7 fusion with disc 
graft was in good position.


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The VCAA and implementing 
regulations apply to the case at hand, and the requirements 
therein appear to have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in June 2003.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this letter, the 
veteran was also advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed November 2003 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield v. Nicholson, supra.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


B.  Discussion

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Id. at 
262.

The veteran's service-connected cervical disc extrusion is 
currently evaluated as 10 percent disabling under DC 5290.  
Prior to September 26, 2003, DC 5290 evaluated limitation of 
motion of the cervical spine.

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, DC 5293 
(effective September 23, 2002); 38 C.F.R. § 4.71a, DC 5243 
(effective September 26, 2003).  The veteran was provided 
with the new regulations in the October 2004 supplemental 
statement of the case, and these were used by the RO in the 
most recent evaluation of his claim.  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g) (West 
2002); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003); 38 C.F.R. § 3.114(a) (2005).  Therefore, prior to 
September 23, 2002, and September 26, 2003, the Board may 
apply only the previous versions of the rating criteria.  As 
of September 23, 2002, and September 26, 2003, the Board may 
apply both versions of the rating criteria.

Prior to September 26, 2003, a rating for a cervical strain 
could be assigned under DC 5290, or DC 5293 that evaluated 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 5290, 
5293 (2002).  However, no more than one of these ratings may 
be assigned without violating the rule against the pyramiding 
of disabilities.  38 C.F.R. § 4.14.

Under the old regulations effective prior to September 26, 
2003, under DC 5290, slight limitation of motion of the 
cervical segment of the spine warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5290 (2002) (effective 
prior to September 26, 2003).  Moderate limitation of motion 
of the cervical segment of the spine warranted a 20 percent 
evaluation.  Id.  A 30 percent evaluation required severe 
limitation of motion.  Id.

Clinical evidence demonstrated the veteran did not fracture a 
segment of the cervical spine and was not diagnosed as 
suffering from favorable or unfavorable ankylosis or 
favorable/unfavorable angle ankylosis, the rating criteria at 
38 C.F.R. § 4.71a, DCs 5285, 5286, and 5287 (prior to 
September 26, 2003) are not for application.  The same is 
true for DCs 5235, 5238, 5240, and 5241 of 38 C.F.R. § 4.71a 
(effective Sept. 26, 2003).

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical or lumbosacral strain under DC 5237.  See 
38 C.F.R. § 4.71a (effective Sept. 26, 2003).

The general rating formula for diseases and injuries of the 
spine was changed effective September 26, 2003, and codified 
as amended at 38 C.F.R. § 4.71a.  The new regulations provide 
the following rating criteria: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine is not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 10 percent evaluation is appropriate 
where there is forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a, DC 5237 (effective Sept. 26, 2003).

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a, Plate V (2005).

Upon review of the objective evidence of record, the Board 
concludes that an initial rating in excess of 10 percent is 
not warranted.  The October 2003 VA examination, discussed 
above, together with the remainder of the medical evidence of 
record, while showing findings reflective of cervical spine 
limitation of motion, does not provide a showing of moderate 
limitation of motion which is necessary in this case to rate 
the veteran's cervical disability at a rating in excess of 10 
percent.  See 38 C.F.R. § 4.71a, DC 5290 (prior to September 
26, 2003).  The same evidence does not indicate forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or a combined range of motion not 
greater than 170 degrees, or severe muscle spasm or guarding 
resulting in abnormal gait, scoliosis, reversed lordosis, or 
abnormal kyphosis for a 20 percent rating under the current 
regulation.  See 38 C.F.R. § 4.71a (2005) (effective 
September 26, 2003).

The Board points out that a VA examination in October 2003 
reported flexion was to 40 degrees, extension to 30 degrees, 
right lateral flexion to 40 degrees, left lateral flexion to 
30 degrees, and right and left rotation to 40 degrees.  The 
combined range of motion was 220 degrees.  The veteran's 
upper arm strength was essentially normal, and sensory 
examination in both upper arms was essentially normal.  No 
soft tissue or bony deformities were noted on palpation.

The objective and competent medical evidence of record is not 
referable to a diagnosis of moderate intervertebral disc 
syndrome manifested by recurring attacks, such as to warrant 
an increased rating under DC 5293.  See 38 C.F.R. § 4.71a, DC 
5293 (2002) (prior to September 26, 2003).  Additionally, the 
evidence is negative for any findings indicating any 
involvement of the discs of the cervical segment of the spine 
in incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5243 
(effective September 26, 2003).  Private medical records 
dated October and November 2002 show a normal neurological 
examination after the veteran's back surgery.  The evidence 
of record is not compatible with a finding of moderate 
intervertebral disc syndrome, with recurring attacks.  
38 C.F.R. § 4.71a, DC 5293 (2002) (prior to September 26, 
2003); 38 C.F.R. § 4.71a, DC 5243 (effective September 26, 
2003).

The Board has carefully considered the veteran's statements 
that his back disorder not only dramatically affected his 
physical capabilities but caused daily discomfort and pain, 
that routine tasks and normal daily use of his left arm and 
neck resulted in muscle spasms, loss of strength in his left 
hand and arm, and acute pain in his neck.  He argued that his 
disorder should not be rated "slight" because it changed 
his lifestyle and physical abilities.  He also argued 
recurring weakness with a pins and needles sensation in his 
left shoulder/tricep area with intermittent spasms of his 
left wrist and left hand.  

In DeLuca, supra, the Court held that in evaluating a 
service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45.  Here, the objective medical evidence shows 
limitation of the range of motion of the cervical spine, as 
noted by the examiner.  However, there is no evidence of any 
incapacitating episodes requiring bed rest.  Nor is there 
evidence that the veteran experiences flare-ups associated 
with the service-connected back disorder.  In fact, the VA 
examiner in October 2003 reported the veteran had minimal 
neck and shoulder discomfort which is entirely consistent 
with the surgeon's observation in November 2002.  There was 
no objective evidence of painful motion, spasm, weakness or 
tenderness.  Neurological findings showed normal sensory 
examination.  There was no excessive fatigability and no 
incoordination.  Such findings are not representative of a 
rating in excess of 10 percent under any of the applicable 
diagnostic codes set forth above, either prior to or after 
September 26, 2003.  See also DeLuca v. Brown, supra.

It is not disputed that the veteran has some limitation of 
motion of the cervical segment of the spine and that there is 
some pain on motion.  Yet, the Board finds that the 10 
percent disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Limited 
motion of the cervical segment of the spine results in a 
certain level of functional loss.  However, there is a lack 
of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Hence, the 10 percent 
disability rating currently assigned by the RO for this 
condition is correct, and the preponderance of the evidence 
is against a higher evaluation.

In view of the foregoing, therefore, the Board concludes that 
the objective medical evidence preponderates against the 
veteran's claim for an increased initial rating for his 
service-connected cervical disc extrusion under either the 
old or new rating criteria.  As a result, his claim for an 
initial rating in excess of 10 percent disabling is denied.

The preponderance of the objective medical evidence does not 
support an initial rating in excess of 10 percent for the 
veteran's back condition.  See 38 C.F.R. § 4.71a, DC 5290 
(2002) (effective prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, DC 5237 (2005) (effective September 26, 2003).  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 (2005).

There is no indication in the record of any unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for any of his service-
connected back disorder, as the Court indicated can be done 
in this type of case.  Based upon the record, we find that at 
no time since the veteran filed his original claim for 
service connection in this matter has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.


ORDER

An initial rating in excess of 10 percent for cervical disc 
extrusion, status post anterior fusion, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


